Citation Nr: 0020535	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-24 066 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present case arises from a September 1994 rating 
decision, in which the RO denied the veteran's claims of 
service connection for a low back disorder and right shoulder 
disorder.  The veteran filed an NOD in December 1994, and the 
RO issued an SOC in January 1995.  The veteran filed a 
substantive appeal in February 1995.  Supplemental statements 
of the case (SSOC) were issued in July and September 1995.  
Thereafter, the veteran's appeal came before the Board, 
which, in a March 1998 decision, remanded the appeal to the 
RO for additional development.  An SSOC was issued in January 
1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in July 1998, the veteran was diagnosed 
with degenerative disc disease of the lumbosacral spine, 
and with chronic right shoulder separation with rotator 
cuff tear; the examiner opined that both disorders were 
related to the veteran's active service.  

3. The evidence of record is in approximate balance as to 
whether the veteran's current low back disability and 
right shoulder disability were incurred in, and aggravated 
by, respectively, his active military service.  


CONCLUSIONS OF LAW

1. By extending the veteran the benefit of the doubt, the 
Board concludes that his low back disability was incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  

2. By extending the veteran the benefit of the doubt, the 
Board concludes that his pre-existing right shoulder 
disability was aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he entered active service in November 1965 with a pre-
existing right shoulder condition, the result of an 
automobile accident in September 1964.  Hospital treatment 
records from the accident indicate he was treated for a 
dislocation of the right acromioclavicular (AC) joint, in 
addition to a sprain and contusion of the left knee.  The 
treatment records do not document complaints, or treatment, 
of a back injury.

The veteran's induction medical examination in August 1965 
documented the prior shoulder dislocation.  No associated 
problems or abnormalities with respect to the pre-existing 
disorder were noted.  The veteran's spine was normal upon 
clinical evaluation.  In November 1965, the veteran sought 
treatment for shoulder pain.  An orthopaedic evaluation was 
ordered, and the veteran was examined.  A radiographic study 
of the right shoulder revealed a "calcified area over right 
AC joint."  It was noted upon physical examination that the 
veteran had a "good range of motion and strength of right 
shoulder."  The examiner's impression was post-traumatic 
changes in the right AC joint.  

In April 1966, the veteran sought medical treatment for a 
sore back and shoulder.  The treatment record documented the 
veteran's work on bridges prior to his seeking medical 
attention.  Clinical evaluation revealed a full range of 
motion and a lack of spasms.  The treatment plan called for 
"ice as needed".  An associated X-ray of the lumbar spine 
region, undertaken that same month, was negative for any 
abnormalities.  Treatment with ice, as originally prescribed, 
was continued.

In September 1966, the veteran again sought treatment for his 
low back and right shoulder.  A treatment record reflected 
that he complained of tenderness over the right lumbar area, 
in addition to a painful right shoulder.  The examiner noted 
that pain associated with the back and shoulder dated back to 
the veteran's auto accident in 1964.  Minimal scoliosis was 
identified.  The impression was low back strain.  

In addition, an orthopaedic report, dated in October 1966, 
noted an increased lumbar lordosis, mild paravertebral muscle 
spasm, good range of motion, normal deep tendon reflexes and 
straight leg raises, and no atrophy.  An X-ray revealed 
spondylolisthesis, of the 1st degree, at the 5th lumbar 
vertebra.  The examiner's diagnostic impression included low 
back strain with mild spondylolisthesis.  Treatment 
prescribed for the veteran included a four-week medical 
profile, and exercises (presumably for the back).

In November 1966, the veteran sought treatment for low back 
pain, which included severe right leg pain.  The veteran 
reported that the pain in his leg had been so severe the 
previous week, that he had been unable to move it for 10 
hours.  On clinical examination, the examiner noted a tender 
right sacral area, with good range of motion, normal deep 
tendon reflexes and straight leg raises, and no atrophy.  The 
diagnosis was mild spondylolisthesis at L5-S1.  The treatment 
plan included a restricted medical profile, as well as 
previously-noted back exercises.

In May 1967, the veteran underwent a separation medical 
examination.  In the Report of Medical History, he indicated 
he had no recurrent back pain or shoulder pain, and labeled 
his health as "good."  No abnormalities were found, and 
both the upper extremities and the spine were reported normal 
upon clinical evaluation.

Thereafter, in August 1994, the veteran filed a claim seeking 
service connection for a low back disorder and right shoulder 
disorder.  

In addition to his claim, the veteran submitted medical 
records from Humana Hospital Clinch Valley, and Clinch Valley 
Community Hospital, as well as progress notes from Ramon 
Motos, M.D.  These records were dated from August 1982 to May 
1984, and noted the veteran's treatment for low back and 
right shoulder pain.  In particular, in August 1982, the 
veteran was treated by Dr. Motos for pain in his left leg.  
The physician noted that the veteran had been in an 
automobile accident about a month previously, and appeared to 
have sustained a whiplash injury to his neck.  Besides the 
veteran's reported pain in the left arm and leg, Dr. Motos 
noted muscle tightness and slight tenderness in the left 
lumbar-sacral region, with straight leg raises reported as 
positive.  Further clinical evaluation of the back and spine 
found the right side to be normal, with negative pathological 
reflexes.  An associated radiology report revealed disc space 
narrowing with associated degen-erative changes at L-5/S-1, 
and unilateral spondylolysis without spondylolisthesis at L-
5/S-1 on the left.  It was also noted in the X-ray report 
that a review of the patient's "previous lumbar spine" 
dated four years previously (1978), showed the spondylolysis 
to have been present at that time.

Dr. Motos was also noted to have treated the veteran in May 
1984 for bone aches, and swelling of his joints.  The medical 
treatment report noted that the swelling was confined to 
essentially the right and left elbow, the shoulders, and the 
interphalangeal and metacarpal joints of the right hand, with 
additional stiffness and weakness.  A bone scan from Humana 
Hospital Clinch Valley, also dated in May 1984, revealed 
findings of rheumatoid arthritis of both hands, 
osteoarthritic changes in the large joints, and narrowing of 
the disc space at L5/S1.  

That same month, August 1994, the RO received a statement 
from Mario Stefanini, M.D.  Dr. Stefanini reported that a 
review of the veteran's service medical records and available 
X-rays revealed that he had suffered from a dislocation of 
the right shoulder, and that this was apparently aggravated 
by his duties while in the military.  The veteran was also 
noted to be suffering from back pain.  Dr. Stefanini opined 
that the veteran's previous injuries and bone problems, in 
turn aggravated by his duties while in service, may have 
contributed to the severity of his symptoms of rheumatoid 
arthritis. 

In July 1995, the veteran submitted to the RO lay statements 
from family and friends, dated in November and December 1994.  
These statements reflected reports that the veteran had 
complained of right shoulder and low back pain following 
service.  In particular, a statement from [redacted]
noted that he and the veteran had worked together soon after 
the veteran's release from active service.  Mr. [redacted] 
reported that he observed the veteran having problems with 
his back, and that the veteran had told him that he had 
suffered from back pain in service.  In addition, [redacted] 
[redacted], the veteran's supervisor at a warehouse where the 
veteran had worked beginning in 1978, reported that the 
veteran had been an outstanding worker.  Mr. [redacted] also 
noted that the veteran had complained of right shoulder and low 
back pain, and that this had hindered the veteran in his 
ability to do his job.  Furthermore, the veteran's wife 
reported that she had been married to the veteran for 261/2 
years, and that she had been aware of the problems he had had 
with his back during and following service.  

In November 1996, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he reported 
that, immediately following his separation from active 
service, he had moved to Radford, Virginia, where he sought 
treatment at a local hospital for a back problem.  According 
to the veteran, records pertaining to his treatment at the 
hospital were destroyed.

In July 1998, the veteran was medically examined for VA 
purposes.  He was noted to have been a combat engineer while 
in the U.S. Army, and his job entailed building bridges.  The 
examiner, a nurse practitioner, noted the veteran's medical 
history while in service, and further noted that he had 
worked in a munitions plant after service.  The veteran's job 
reportedly entailed measuring and distributing some munitions 
as well as some lifting.  The examiner indicated that the 
veteran had never put in a worker's compensation claim or had 
any other shoulder injuries or accidents.  With respect to 
complaints, the veteran reported that he could not ride or 
sit for a long period of time because of the pain it caused 
in his back.  He also reported that his shoulders and back 
were chronically painful with any kind of movement.  

On clinical evaluation, there was tenderness, pain, and 
stiffness of the right shoulder and low back.  A radiographic 
study of the lumbosacral spine revealed narrowing of the L4-5 
space relative to L3-4, and narrowing at L5-S1, suggestive of 
degenerative disc disease.  Furthermore, there was mild 
scoliosis.  A radiographic study of the right shoulder 
revealed prominent acromioclavicular space suggesting a 
possible separation of indeterminate age, as well as somewhat 
cephalad position of the humeral head, suggesting a possible 
underlying rotator cuff tear.  

The examiner's diagnosis was degenerative disc disease of the 
lumbosacral spine and chronic right shoulder separation with 
rotator cuff tear.  She indicated that it was as least as 
likely as not that the veteran's low back disorder was 
initiated in service.  It was also noted that if the 
veteran's back had been injured prior to service, and he was 
found fit for active duty, then his back was more than likely 
aggravated by his duties in service.  Furthermore, the 
examiner indicated that it was more likely than not that the 
veteran's activities in the military aggravated his right 
shoulder condition.  

In November 1998, an addendum to the examination report was 
submitted by a VA physician.  The physician noted that he had 
reviewed the veteran's claims file, discussed the veteran's 
case with the nurse practitioner, and reviewed her findings.  
He noted that he had spent 20 years in the service and that 
one of the biggest complaints of soldiers who had been 
involved in the type of strenuous labor that the veteran had 
been involved in, was that of back problems.  In addition, 
the physician indicated that the increase in severity of the 
veteran's right shoulder disability was not consistent with 
that which would normally be expected by reason of inherent 
character of the condition.  He noted that the veteran's 
heavy work on bridges certainly aggravated his right shoulder 
much more than would be expected from the natural progress of 
the condition.  In summary, the VA physician concurred with 
the nurse practitioner's findings and conclusions.  

II.  Analysis

The threshold question to be answered in this appeal is 
whether well-grounded claims have been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claims must fail and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [the 
preexisting condition] during service and how, pursuant to 
such criteria, it concluded that [there was no in-service 
worsening]").

Under applicable criteria, service connection may be granted 
for disability resulting from a disease or injury which was 
incurred in, or aggravated during, service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998).  A veteran shall be 
granted service connection for arthritis, although not 
otherwise established as incurred in service, if the disease 
is manifested to a compensable degree within one year 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In reviewing the evidence of record, we note that the veteran 
was identified as having been in an automobile accident prior 
to service.  During his entrance examination, while a pre-
existing right shoulder injury was identified, no disorder 
was reported with respect to his low back.  During service, 
the veteran underwent treatment for both low back and right 
shoulder pain.  At separation, there were no complaints 
reported or findings made with respect to either the low back 
or right shoulder.  The Board is cognizant that there is no 
medical evidence documenting the veteran's treatment for his 
right shoulder or low back prior to August 1982, although 
statements from family and friends note his complaints of 
pain since separating from active service.

In reviewing the longitudinal record in this instance, we 
find only evidence that supports the veteran's claim that his 
current right shoulder and low back disorders were incurred 
in, or aggravated by, service.  In this respect, we note that 
the findings on VA examination in July 1998, and the 
subsequent addendum in November 1998, were based upon a 
complete review of the veteran's claims file and 
consideration of his medical history both prior to and 
following service.

When, after consideration of all the evidence, a reasonable 
doubt arises regarding a determinative issue, the benefit of 
the doubt shall be given to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Moreover, we note that our 
function is not to make medical determinations without 
reference to independent medical evidence.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  A review of the favorable 
evidence clearly shows that the veteran's right shoulder and 
low back disorders have been etiologically related to 
service, by the opinions of medical professionals.  We 
acknowledge that those opinions are, to some extent, rebutted 
by the countervailing lack of documented medical treatment 
for the claimed disorders for a number of years after 
service.  However, we believe that, under the unique facts of 
this case, a reasonable doubt is presented.  Resolving such 
doubt in the veteran's favor, the Board finds that his right 
shoulder and low back disorders were incurred in, and 
aggravated by, respectively, active military service.  


ORDER

1. Entitlement to service connection for a low back disorder 
is granted.  

2. Entitlement to service connection for a right shoulder 
disorder is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

